NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                         2022 IL App (3d) 210379-U

                                Order filed November 22, 2022
      ____________________________________________________________________________

                                                    IN THE

                                    APPELLATE COURT OF ILLINOIS

                                              THIRD DISTRICT

                                                     2022

      THE PEOPLE OF THE STATE OF                        )       Appeal from the Circuit Court
      ILLINOIS,                                         )       of the 10th Judicial Circuit,
                                                        )       Peoria County, Illinois,
             Plaintiff-Appellee,                        )
                                                        )       Appeal No. 3-21-0379
             v.                                         )       Circuit No. 11-CF-619
                                                        )
      ISIAH FOSTER III,                                 )       Honorable
                                                        )       Katherine S. Gorman,
             Defendant-Appellant.                       )       Judge, Presiding.
      ____________________________________________________________________________

            JUSTICE PETERSON delivered the judgment of the court.
            Justices Daugherity and Hauptman concurred in the judgment.
      ____________________________________________________________________________

                                                  ORDER

¶1          Held: Defendant’s second-stage postconviction petition made a substantial showing of a
                  constitutional violation.

¶2          Defendant, Isiah Foster III, appeals the denial of his postconviction petition at the second

     stage of proceedings. Defendant contends that his petition made a substantial showing that he

     received ineffective assistance, where counsel failed to investigate an alibi witness that defendant

     provided him with the contact information. We reverse and remand for further proceedings.
¶3                                           I. BACKGROUND

¶4          Defendant was charged by indictment with aggravated battery with a firearm (720 ILCS

     5/12-4.2(a)(1) (West 2010)), aggravated discharge of a firearm (id. § 24-1.2(a)(2)), and unlawful

     possession of a weapon by a felon (id. § 24-1.1(a)). The charges relate to the 2011 shooting of

     Robert Norris. After a bench trial, the court found defendant guilty of all charges. On appeal, this

     court affirmed defendant’s sentence. People v. Foster, 2015 IL App (3d) 130500-U, ¶ 12.

¶5          Defendant filed a postconviction petition that alleged he received ineffective assistance

     because his counsel failed to adequately investigate potential alibi witness, Christy Burns.

     Defendant’s petition alleged that Burns would have testified that defendant was at her house on

     the day of the shooting. Defendant told counsel that Burns was willing to speak to him and

     provided counsel with her contact information. The petition further alleged that counsel told

     defendant that he attempted to contact Burns and was unable to locate her.

¶6          Defendant’s petition advanced to the second stage. Postconviction counsel amended the

     petition to include an affidavit signed by Burns confirming she could have provided alibi

     testimony. If Burns had been called to testify, her testimony would have included that she invited

     defendant to her home on the morning of June 21, 2011, and that he arrived at approximately

     7 a.m. Defendant spent the rest of the morning at Burns’s house and did not leave until they

     heard that a shooting had occurred earlier that day and defendant was wanted in connection with

     it. Burns further stated that defense counsel never contacted her.

¶7          The State filed a motion to dismiss arguing that defendant failed to establish the deficient

     performance prong to prove ineffective assistance of counsel. The court granted the State’s

     motion. Defendant appeals.




                                                      2
¶8                                                II. ANALYSIS

¶9            Defendant argues that the circuit court erred in dismissing his postconviction petition at

       the second stage of proceedings because he made a substantial showing of ineffective assistance

       of counsel. Specifically, counsel was ineffective for failing to investigate defendant’s alibi, even

       after defendant allegedly provided him with the name and contact information for an alibi

       witness who could testify that she was with defendant at her home at the time of the shooting.

¶ 10          Under the Post-Conviction Hearing Act (725 ILCS 5/122-1 et seq. (West 2020)) persons

       imprisoned in the penitentiary may file petitions challenging their convictions on grounds of

       constitutional violations. When, as in the instant case, a petition is advanced to the second stage

       of postconviction proceedings, the petitioner must make a substantial showing of a constitutional

       violation to avoid dismissal. People v. Domagala, 2013 IL 113688, ¶ 34. This “substantial

       showing” is a measure of the legal sufficiency of the petition. Id. ¶ 35. At this stage, all well-pled

       facts will be regarded as true unless positively rebutted by the record. People v. Pendleton, 223

       Ill. 2d 458, 473 (2006). We review a second-stage dismissal de novo. Id. The operative inquiry is

       whether the facts pled by defendant, along with facts contained in supporting affidavits, if proven

       true at an evidentiary hearing, would entitle him to relief. Domagala, 2013 IL 113688, ¶ 35.

¶ 11          In the context of an ineffective assistance of counsel claim, a postconviction petition must

       make a substantial showing that (1) counsel’s performance was so deficient that it fell below an

       objective standard of reasonableness, and (2) there is a reasonable probability that but for

       counsel’s unprofessional errors, the result of the proceeding would have been different.

       Strickland v. Washington, 466 U.S. 668, 687 (1984). To satisfy the deficient performance prong

       under Strickland, defendant must show that counsel’s performance was so inadequate “that

       counsel was not functioning as the ‘counsel’ guaranteed by the sixth amendment.” People v.


                                                         3
       Evans, 186 Ill. 2d 83, 93 (1999). If a defendant can establish deficient performance, the second

       prong requires defendant to show that he was prejudiced as a result. People v. Dupree, 2018 IL

       122307, ¶ 44. To satisfy the prejudice prong, defendant must show “ ‘reasonable probability that,

       but for counsel’s unprofessional errors, the result of the proceeding would have been different.’ ”

       People v. Petrenko, 237 Ill. 2d 490, 496-97 (2010) (quoting Strickland, 466 U.S. at 694).

¶ 12          Decisions concerning which witnesses to call are matters of trial strategy and are

       generally immune from claims of ineffective assistance of counsel. People v. Wilborn, 2011 IL

       App (1st) 092802, ¶ 79. However, the failure to investigate an alibi witness may constitute

       ineffective assistance of counsel. People v. Bolden, 2014 IL App (1st) 123527, ¶ 45. Defense

       counsel has a duty to conduct reasonable investigations. Domagala, 2013 IL 113688, ¶ 38.

       Failing to interview a witness indicates deficient representation when the witness is known to

       counsel and the anticipated testimony may be exonerating. People v. Coleman, 183 Ill. 2d 366,

       398 (1998); see also People v. Ashford, 121 Ill. 2d 55, 74-75 (1988) (the failure to call a witness

       will not support an ineffectiveness claim unless it is unreasonable for counsel to believe that the

       anticipated testimony would have no probative value to guilty or innocence).

¶ 13          In the present case, accepting the facts set forth in the petition and Burns’s affidavit as

       true, defendant has made a substantial showing that defense counsel was ineffective for failing to

       investigate and/or present the alibi witness. In his petition, defendant states that he presented

       counsel with the contact information for his alibi witness, Burns, and that counsel failed to make

       any attempt to contact her or to otherwise investigate defendant’s alibi. Burns’s affidavit, taken

       as true at this stage, would have supported defendant’s claim of innocence. The record reflects

       that no subpoena was issued for Burns to appear and testify at trial. The record does not reflect

       that counsel made a strategic decision not to call the alibi witness, as there was no apparent


                                                         4
       reason not to do so. See People v. Tate, 305 Ill. App. 3d 607, 612 (1999) (there was no reason

       not to call alibi witnesses when witness affidavits supported defendant’s theory of

       misidentification). Further, if Burns was found credible, we cannot say that there is no

       reasonable probability that the result of the trial would have been different. Accordingly,

       defendant is entitled to an evidentiary hearing on his claim. See id.

¶ 14                                           III. CONCLUSION

¶ 15          The judgment of the circuit court of Peoria County is reversed and remanded for further

       proceedings.

¶ 16          Reversed and remanded for further proceedings.




                                                        5